UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street Santa Rosa, CA 95401 (Address of principal executive offices) (Zip Code) (707)525-8658 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of May21, 2012, there were299,241,038 shares outstanding of the registrant’s common stock. INDEX Page No. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations for the Three months ended March 31, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the Three months ended March 31, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Marketable Securities Notes receivable from Jonway Auto dealers Accounts receivable, net of allowance of $20 in 2012 and $9 in 2011 Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Investment in joint ventures Distribution fees for Jonway Products and Better Worlds Products Intangible assets, net Goodwill Due from related party Advance payments to related party Deposits and other assets Total other assets Total assets $ $ LIABILITIES ANDEQUITY Current liabilities: Short term loans $ $ Accounts payable Accrued liabilities Notes payable Advances from customers Taxes payable Due to related party Other payables Total current liabilities Long term liabilities: Accrued liability 8% Senior convertible debt Total long term liabilities Total liabilities Commitments and contingencies ZAP Shareholders' Equity Common stock, no par value; 800 million shares authorized; 298,672,792 and 297,746,376 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Accumulated other comprehensive income Accumulated deficit ) ) Total ZAP shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 1 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share data) (Unaudited) For the Three Months ended March 31, Restated Net sales $ $ Cost of goods sold ) ) Gross profit Operating expenses: Sales and marketing (includes non-cash items of $540 in 2012 and $629 in 2011, respectively) General and administrative (includes non-cash items of $1,079in 2012 and $3,871in 2011) Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Loss from equity in Joint Venture ) ) Loss on financial instruments — ) Other income (expense), net Total other income (expense) ) ) Loss before income taxes ) ) Income tax benefit 38 21 Net loss ) ) Net loss attributable to non controlling interest Net loss attributable to Zap $ ) $ ) Net loss $ ) $ ) Other Comprehensive income (loss) Foreign currency translation gain (loss) ) Net unrealized (loss) on securities available for sale ) ) Comprehensive loss ) ) Comprehensive loss attributable to non controlling interest Comprehensive loss attributable to Zap $ ) $ ) Net loss per share attributable to common shareholders: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to unaudited condensed consolidated financial statements 2 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (In thousands) (Unaudited) For the Three Months ended March 31, Restated CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Stock-based compensation for R&D activities 20 Depreciation and amortization Provision for (recovery of) doubtful accounts (3 ) 28 Inventory Reserve 95 — Loss from joint venture and other investments 73 Change in fair value of derivative liability — Convertible debt discount — Deferred tax benefit ) — Changes in assets and liabilities: (net of acquisition ) Notes receivable Accounts receivable 34 Inventories ) ) Prepaid expenses and other current assets ) (2
